MORRISON RETIREMENT PLAN THIS INDENTURE made on the 7th day of October, 2009, by RUBY TUESDAY, INC. a corporation organized and existing under the laws of the State of Georgia (the “Primary Sponsor”); W I T N E S S E T H: WHEREAS, the Primary Sponsor maintains the Morrison Retirement Plan, which was last amended and restated, under an indenture dated November 1, 2004 and has been amended twice since such date; and WHEREAS, the Primary Sponsor again amends and restates the Plan in its entirety, effective January 1, 2009, to reflect the First and Second Amendments, respectively, and to update the Plan for changes required by the Pension Protection Act of 2006 and other subsequent legal changes; WHEREAS, the Board of Directors previously approved the making of these modifications to the Plan as reflected herein; WHEREAS, the provisions of the Plan, as amended and restated herein, shall apply only to Plan years beginning after December 31, 2008, and only with respect to participants who perform an Hour of Service (as defined in the Plan) in Plan years beginning after December 31, 2008, except to the extent the provisions are required to apply at an earlier date or are not required to apply until a later date to comply with applicable law. i MORRISON RETIREMENT PLAN TABLE OF CONTENTS PAGE SECTION 1DEFINITIONS 1 SECTION 2ELIGIBILITY 13 SECTION 3FUNDING 13 SECTION 4DEATH BENEFITS 14 SECTION 5RETIREMENT DATES AND RETIREMENT BENEFITS 15 SECTION 6PAYMENT OF BENEFITS ON RETIREMENT 16 SECTION 7PAYMENT OF BENEFITS ON TERMINATION OF EMPLOYMENT OR DEATH 26 SECTION 8ADMINISTRATION OF THE PLAN 28 SECTION 9CLAIM REVIEW PROCEDURE 30 SECTION 10LIMITATION OF ASSIGNMENT PAYMENTS TO LEGALLY INCOMPETENT DISTRIBUTEE AND UNCLAIMED PAYMENTS 34 SECTION 11PROHIBITION AGAINST DIVERSION 35 SECTION 12LIMITATION OF RIGHTS 35 SECTION 13AMENDMENT AND TERMINATION 36 SECTION 14ADOPTION OF PLAN BY AFFILIATES 40 SECTION 15QUALIFICATION AND RETURN OF CONTRIBUTIONS 40 SECTION 16INCORPORANCE OF SPECIAL LIMITATIONS 41 APPENDIX ALIMITATION ON BENEFITS A-1 APPENDIX BTOP-HEAVY PROVISIONS B-1 APPENDIX CACTUARIAL EQUIVALENT FACTORS C-1 APPENDIX DMINIMUM DISTRIBUTION REQUIREMENTS D-1 ii SECTION 1 DEFINITIONS 1.1"Accrued Benefit” means an annual pension expressed in the form of a single life annuity which shall be (a) in the case of a Participant who has not reached Normal Retirement Age, the portion of the benefit to which he would be entitled at Normal Retirement Date determined pursuant to Plan Section 5, based on the years of Credited Service (or Benefit Service) completed by the Participant at the date of determination, (b) in the case of a Participant who has reached Normal Retirement Age, the Participant’s benefit determined pursuant to Plan Section 5.2 and (c) in the case of a Participant who has reached his Deferred Retirement Date, the benefit determined pursuant to Plan Section 5.3.Notwithstanding anything to the contrary contained in this Plan, no further benefit shall be accrued under this Plan on or after December 31, 1987. Notwithstanding anything in this Section to the contrary, if the Plan’s Funding Target Attainment Percentage is less than sixty percent (60%) for any Plan Year, no benefits will accrue under the Plan for any Participant as of the valuation date for such Plan Year, unless during such Plan Year, the Plan Sponsor makes a contribution to the Trust (in addition to any minimum required contribution under Code Section 430) equal to the amount sufficient to result in a Funding Target Attainment Percentage of sixty percent (60%) or greater.For purposes of the immediately preceding sentence, no “prefunding balance” (as defined in Code Section 430(f)(6)) or “funding standard carryover balance” (as defined in Code Section 430(f)(7)) may be used to satisfy the contribution to the Trust. 1.2 “Actuarial Equivalent” means, with respect to a given benefit, any other benefit provided under the terms of the Plan which has the same present or equivalent value on the date the given benefit payment commences.Except as otherwise specified in this Section 1.2, for the purpose of establishing whether a benefit is the Actuarial Equivalent of another benefit, the present or equivalent value of benefit payments shall be determined by the use of actuarial equivalent factors adopted by the Plan Administrator, as set forth in Appendix C of the Plan and (a) in the case of a benefit other than in the form of a lump sum cash payment, the interest rate established by the Plan Administrator, as set forth in Appendix C to the Plan, and (b) for purposes of calculating the present value and distributing a Participant’s Accrued Benefit in the form of a lump sum, the Actuarial Equivalent shall be determined by using the applicable interest rate for the last full month immediately preceding the first day of the Plan Year in which the date of distribution is to occur and the applicable mortality table, each as designated by the Secretary of the Treasury under Code Section 417(e)(3). (c) In establishing the value of a lump sum payment, the benefit payable to a Participant commencing at his Normal Retirement Date shall be used, unless his termination of employment occurred after his Early Retirement Date in which case the benefit payable to the Participant at his Early Retirement Date shall be used. 1 1.3 “Actuary” means an actuary, enrolled by the Joint Board for the Enrollment of Actuaries, selected by the Primary Sponsor to provide actuarial services for the Plan. 1.4 “Affiliate” means (a) any corporation which is a member of the same controlled group of corporations (within the meaning of Code Section 414(b)) as is a Plan Sponsor, (b) any other trade or business (whether or not incorporated) under common control (within the meaning of Code Section 414(c)) with a Plan Sponsor, (c) any other organization which is a member of an affiliated service group (within the meaning of Code Section 414(m)) with a Plan Sponsor, and (d) any other entity required to be aggregated with a Plan Sponsor pursuant to regulations under Code Section 414(o). 1.5 “Anniversary Date” means the first day of each Plan Year. 1.6 “Annual Compensation” means the amount paid to an Employee by a Plan Sponsor (and Affiliates for purposes of Appendix B hereto) during a calendar year as wages, salaries and other amounts received for personal services actually rendered (including, but not limited to, commissions paid salesmen, compensation for services on the basis of percentage of profits, tips, bonuses and overtime), to the extent not in excess of the Annual Compensation Limit.Income from sources outside the United States otherwise excluded from gross income under Code Section 911 shall be included in Annual Compensation.Annual Compensation does not include contributions to this Plan or any other pension plan to which a Plan Sponsor contributes directly or indirectly, deferred compensation, stock options, and other amounts which receive special tax benefits.Notwithstanding the above, Annual Compensation shall be determined as follows: (a) for purposes of applying the benefit limits in Appendix A, Annual Compensation: (1) shall be measured for the limitation year; (2) shall include compensation paid to a Participant by the later of (A) two and one-half (2½) months after the Participant’s severance from employment with the Plan Sponsor, or (B) the end of the limitation year (within the meaning of Appendix A) that includes the date of the Participant’s severance from employment with the Plan Sponsor, if such compensation is regular compensation for services during or outside the Participant’s regular working hours, commissions, bonuses, or other similar payments and the compensation would have been paid to the Participant prior to a severance from employment if the Participant had continued in employment with the Plan Sponsor; and (3) shall not include any other post-severance compensation; (b) for all purposes under the Plan, Annual Compensation shall include any amount which would have been paid during a Plan Year, but was contributed by a Plan Sponsor on behalf of an Employee pursuant to a salary reduction agreement which is not includable in the gross income of the Employee under Section 125, 132(f)(4), 402(e)(3), 402(h) or 457 of the Code; 2 (c) in accordance with Code Section 414(u)(12), Annual Compensation shall include any differential wage payment (within the meaning of Code Section 3401(h)(2)) made by a Plan Sponsor to an individual who does not currently perform services for the Plan Sponsor by reason of qualified military service (within the meaning of Code Section 414(u)(5)) to the extent those payments do not exceed the amounts the individual would have received if the individual had continued to perform services for the Plan Sponsor; (d) for purposes of Plan Section 5, no Annual Compensation paid after December 31, 1987, shall be taken into account; and (e) notwithstanding any other provision of the Plan to the contrary, if Annual Compensation for any prior determination period is taken into account in determining a Participant’s benefit accruing in a Plan Year commencing on or after January 1, 1994, the Annual Compensation for that prior determination period shall be subject to the Annual Compensation Limit in effect for that prior determination period.For this purpose, for determination periods beginning before the first day of the first Plan Year beginning on or after January 1, 1994, the Annual Compensation Limit shall be deemed to be $150,000. 1.7 “Annual Compensation Limit” means $200,000, which amount may be adjusted in subsequent Plan Years based on changes in the cost of living as announced by the Secretary of the Treasury.In determining any benefit accruals in Plan Years beginning after June 30, 2002, the Annual Compensation Limit for Plan Years beginning before July 1, 2002, shall be the dollar amount as previously in effect under Code Section 401(a)(17), as modified by Plan Section 1.6(e). 1.8 “Appeals Fiduciary” means an individual or group of individuals appointed to review appeals of claims for benefits payable due to a Participant’s Disability made pursuant to Plan Section 9.4. 1.9 “Beneficiary” means the person or trust that a Participant designated most recently in writing to the Plan Administrator, provided that, if the Participant has failed to make a designation, no person designated is alive, no trust has been established, or no successor Beneficiary has been designated who is alive, the term “Beneficiary” means (a) the Participant’s spouse or (b) if no spouse is alive, the Participant’s surviving children or (c) if no children are alive, the Participant’s parent or parents, or (d) if no parent is alive, the legal representative ofParticipant’s estate.The spouse of a married Participant shall be his Beneficiary unless that spouse has consented in writing to the designation by the Participant of some other person or trust, and the spouse’s consent acknowledges the effect of the election and is witnessed by a notary public.A Participant may change his designation at any time.However, a Participant may not change his designation without further consent of his spouse under the terms of the preceding sentence unless the spouse’s consent permits designation of another person or trust without further spousal consent and acknowledges that the spouse has the right to limit consent a specific beneficiary and a specific optional form of benefit and that the spouse voluntarily relinquishes both of these rights.The spouse’s consent shall not be required if the Participant establishes to the satisfaction of the Plan Administrator that the spouse cannot be located, if the Participant has a court order indicating that he is legally separated or has been abandoned (within 3 meaning of local law) unless a qualified domestic relations order (as defined in Code Section 414(p)) provides otherwise, or if there are other circumstances as the Secretary of the Treasury prescribes.If the spouse is legally incompetent to give consent, consent by the spouse’s legal guardian shall be deemed to be consent by the spouse.For purpose of this Section 1.9, an individual shall be the spouse of a Participant only if the individual was married to the Participant during the one year period ending on the earlier of the Participant’s death or the date on which payment of benefits commences. 1.10 “Break in Service” means the failure of an Employee, in connection with a termination of employment other than by reason of death or attainment of a Retirement Date, to complete more than 500 Hours of Service in any calendar year. 1.11 “Code” means the Internal Revenue Code of 1986, as amended. 1.12 “Credited Service” means (a) a year or a fractional part thereof, prior to July 1, 1985, for which a Participant received credit towards pension benefits in accordance with the applicable provisions of the Plan in effect before July 1, 1985 and (b) each calendar year on or after July 1, 1985 during which an Employee has completed no less than 1,000 Hours of Service.In the event an Employee becomes a Participant or resumes active participation on other than January 1, following a period of authorized leave of absence not exceeding 24 months or a Break in Service or in the event a Participant retires or otherwise terminates employment on other than December 31, he shall receive Credited Service for such calendar year regardless of whether he has completed 1,000 Hours of Service during such calendar year. Notwithstanding anything to the contrary contained in the Plan, no Credited Service shall be granted to a Participant for any period of employment with a Plan Sponsor or Affiliate on or after December 31, 1987. 1.13 “Deferred Retirement Date” means the first day of the month coinciding with or next following the earlier of the date subsequent to the Participant’s Normal Retirement Age (a) on which a Participant actually retires or (b) on which his employment ceases to be substantial.For this purpose, a Participant’s employment will be substantial for a calendar month if he performs forty or more Hours of Service (except for Hours of Service credited as a result of back pay) in such month. 1.14 “Direct Rollover” means a payment by the Plan to the Eligible Retirement Plan specified by the Distributee. 1.15 “Disability” means a physical or mental condition arising after the original date of employment of the Participant which totally and permanently prevents the Participant from engaging in any gainful occupation or employment with a Plan Sponsor. The determination as to whether a Participant is totally and permanently disabled shall be made by the Plan Administrator based (a) on medical evidence by a licensed physician designated by the Plan Administrator; (b) on evidence that the Participant is eligible for disability benefits under any long-term disability plan sponsored by the Plan Sponsor; or (c) on evidence that the Participant is eligible for disability benefits under the Social Security Act. 4 1.16 “Disability Retirement Date” means the first day of the calendar month coinciding with or next following the date the Participant attains age 65. 1.17 “Distributee” means an Employee or former Employee.In addition, the Employee’s or former Employee’s surviving spouse and the Employee’s or former Employee’s spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Code Section 414(p), are Distributees with regard to the interest of the spouse or former spouse.Effective for distributions made on and after January 1, 2008, a non-spouse Beneficiary of a deceased Participant who is either an individual or an irrevocable trust, where the beneficiaries of such trust are identifiable and the trustee provides the Plan Administrator with a final list of trust beneficiaries or a copy of the trust document by October 31 of the year following the Participant’s death, shall be a Distributee with regard to the interest of the deceased Participant, but only if the Eligible Rollover Distribution is transferred in a direct trustee-to-trustee transfer to an Eligible Retirement Plan which is an individual retirement account described in Code Section 408(a) or an individual retirement account described in Code Section 408(b) (other than an endowment contract). 1.18 “Early Retirement Age” means the date on which the Participant has attained age 55 and has completed five (5) years of Credited Service. 1.19 “Early Retirement Date” means the first day of the calendar month coinciding with or next following the date the Participant retires after reaching his Early Retirement Age but prior to his Normal Retirement Date. 1.20 “Eligibility Service” means the completion by an Employee of no less than 1,000 Hours of Service in the twelve-consecutive-month period beginning on the date on which the Employee first performs an Hour of Service upon his employment or reemployment with a Plan Sponsor, or, in the event an Employee fails to complete 1,000 Hours of Service in that twelve-consecutive-month period, the completion of no less than 1,000 Hours of Service in any calendar year thereafter, including the calendar year which includes the first anniversary of the date the Employee first performed an Hour of Service upon his employment or reemployment.Notwithstanding anything contained herein to the contrary, Eligibility Service shall not include: (a) in the case of a Participant who has a Break in Service, all years prior to the calendar year in which the Break in Service commences which would otherwise constitute Eligibility Service until the Employee completes one year of Eligibility Service subsequent to his date of reemployment; and (b) in the case of a Participant who does not have any vested rights under Plan Section 7, all service during calendar years which would otherwise constitute Eligibility Service before the calendar year in which the first of five consecutive Breaks in Service commences if the number of consecutive calendar years in which the Participant incurs a Break in Service equals or exceeds the greater of five or the prior aggregate number of the calendar years before the calendar year in which the Break in Service commenced. 1.21 “Eligible Employee” means any Employee of a Plan Sponsor other than an Employee (a) who is covered by a collective bargaining agreement between a union and a Plan 5 Sponsor provided that retirement benefits were the subject of good faith bargaining, unless the collective bargaining agreement provides that the Employee shall be eligible to participate in the Plan, 1.22 a leased employee within the meaning of Code Section 414(n)(2), or 1.23 any other individual who is deemed to be an Employee of a Plan Sponsor pursuant to regulations under Code Section 414(o).In addition, no person who is initially classified by a Plan Sponsor as an independent contractor for federal income tax purposes shall be regarded as an Eligible Employee for that period, regardless of any subsequent determination that any such person should have been characterized as a common law employee of the Plan Sponsor for the period in question. 1.24 “Eligible Retirement Plan” means any of the following that will accept a Distributee’s Eligible Rollover Distribution: (a) an individual retirement account described in Code Section 408(a); (b) an individual retirement annuity described in Code Section 408(b) (other than an endowment contract); (c) an annuity plan described in Code Section 403(a) or an annuity contract described in Code Section 403(b), unless the Distributee is a non-spouse Beneficiary of a deceased Participant; (d) a qualified trust described in Code Section 401(a), unless the Distributee is a non-spouse Beneficiary of a deceased Participant; or (e) an eligible plan under Code Section 457(b) which is maintained by a state or political subdivision of a state, or any agency or instrumentality of a state or political subdivision and which agrees to separately account for amounts transferred into such plan from this Plan, unless the Distributee is a non-spouse Beneficiary of a deceased Participant. If any portion of an Eligible Rollover Distribution is attributable to payments or distributions from a designated Roth account (as defined in Code Section 402A), an Eligible Retirement Plan with respect to such portion shall include only another designated Roth account and a Roth IRA. 1.25 “Eligible Rollover Distribution” means any distribution of all or any portion of the Distributee’s Accrued Benefit, (a) including any portion of the distribution that is not includable in gross income provided such amount is distributed directly to one of the following: (1) an individual retirement account described in Code Section 408(a) or an individual retirement annuity described in Code Section 408(b) (other than an endowment contract); or (2) a qualified trust as described in Code Section 401(a) but only to the extent that 6 (A) the distribution is made in a direct trustee-to-trustee transfer; (B) the transferee plan agrees to separately account for amounts transferred (including a separate accounting for the portion of the distribution which is includable in income and the portion which is not includable in income); and (b) excluding: (1) any distribution that is one of a series of substantially equal periodic payments (not less frequently than annually) made for the life (or life expectancy) of the Distributee or the joint lives (or joint life expectancies) of the Distributee and the Distributee’s designated Beneficiary, or for a specified period of ten (10) years of more; (2) any distribution to the extent such distribution is required under Code Section 401(a)(9); (3) except as otherwise provided in this Section, the portion of any distribution that is not includable in gross income (determined without regard to the exclusions for net unrealized appreciation with respect to employer securities); or (4) if the Distributee is a non-spouse Beneficiary of a deceased Participant, any distribution other than a direct trustee-to-trustee transfer to an individual retirement account described in Code Section 408(a) or an individual retirement annuity described in Code Section 408(b) (other than an endowment contract) 1.26“Employee” means any person who is employed by a Plan Sponsor or an Affiliate for purposes of the Federal Insurance Contributions Act, who is a leased employee within the meaning of Code Section 414(n)(2) with respect to a Plan Sponsor, or who is deemed to be an employee of a Plan Sponsor pursuant to regulations under Code Section 414(o). 1.27 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. 1.28 “Fiduciary” means each Named Fiduciary and any other person who exercises or has any discretionary authority or control regarding management or administration of the Plan, any other person who renders investment advice for a fee or has any authority or responsibility to do so with respect to any assets of the Plan or any other person who exercises or has any authority or control respecting management or disposition of assets of the Plan. 1.29 “Fund” means the amount of the cash and other property held by the Trustee pursuant to the Plan. 7 1.30 “Funding Target Attainment Percentage” means, for a Plan Year, the ratio (expressed as a percentage) which: (a) the value of Plan assets for the Plan Year, reduced by any prefunding balance (as defined in Code Section 430(f)(6)) and any funding standard carryover balance (as defined in Code Section 430(f)(7)), bears to (b) the present value of all benefits accrued or earned under the Plan as of the beginning of the Plan Year. Notwithstanding the foregoing, (1) the amounts in Subsections (a) and (b) of this Section shall be increased by the aggregate amount of purchases of annuities for Employees other than highly compensated employees (within the meaning of Code Section 414(q)) which were made by the Plan during the two Plan Years preceding the year for which the Funding Target Attainment Percentage is being determined, and (2) the amount in Subsection (a) shall be increased by any security provided by a Plan Sponsor consisting of (A) a bond issued by a corporate surety company that is an acceptable surety for purposes of Section 412 of ERISA, (B) cash, or United States obligations which mature in 3 years or less, held in escrow by a bank or similar financial institution, or (C) such other form of security as is satisfactory to the Secretary of the Treasury and the parties involved. 1.31 “Hour of Service” means: (a) Each hour for which an Employee is paid, or entitled to payment, for the performance of duties for a Plan Sponsor or any Affiliate during the applicable computation period, and such hours shall be credited to the computation period in which the duties are performed; (b) Each hour for which an Employee is paid, or entitled to payment, by a Plan Sponsor or any Affiliate on account of a period of time during which no duties are performed (irrespective of whether the employment relationship has terminated) due to vacation, holiday, illness, incapacity (including disability), layoff, jury duty, military duty or leave of absence, and such hours shall be credited in accordance with the provisions of Section 2530.200b-2(b) and (c) of the U.S. Department of Labor Regulations or such other federal regulations as may from time to time be applicable. (c) Each hour for which back pay, irrespective of mitigation of damages, is either awarded or agreed to by a Plan Sponsor or any Affiliate, and such hours shall be credited to the computation period or periods to which the award or agreement for back pay pertains rather than to the computation period in which the award, agreement or payment is made; provided, that the crediting of Hours of Service for back pay awarded or agreed to with respect to periods described in Subsection (b) of this Section shall be subject to the limitations set forth in Subsection (d). (d) Solely for purposes of determining whether a Break in Service has occurred, each hour during any period that the Employee is absent from work (1) by reason of the pregnancy of the Employee, (2) by reason of the birth of a child of the Employee, (3) by reason of the placement of a child with the Employee in connection 8 with the adoption of the child by the Employee, or (e) for purposes of caring for a child for a period immediately following its birth or placement.The hours described in this Subsection (d) shall be credited (A) only in the computation period in which the absence from work begins, if the Employee would be prevented from incurring a Break in Service in a year solely because of the credit, or (B), in any other case, in the next following computation period.In no event shall an Employee be credited with more than 501 Hours of Service during any single continuous period during which he performs no duties for the Plan Sponsor or an Affiliate. (f) In the case of Hours of Service to be credited to an Employee in connection with a period of no more than thirty-one days which extends beyond one computation period, all such Hours of Service may be credited to either the first or second computation period. (g) Hours of Service for hourly paid Employees shall be determined from the records of hours worked or hours for which payment is made or owing. (h) Hours of Service for Employees other than hourly Employees shall be determined on the assumption that each Employee has completed one hundred ninety (190) Hours of Service during each month he would be required to be credited with at least one (1) Hour of Service during such month. (i) Without duplication of Hours of Service counted pursuant to Subsection (d) hereof and solely for purposes as required by the Family and Medical Leave Act of 1993 and the regulations thereunder (the “Act”), each hour (as determined pursuant to the Act) for which an Employee is granted leave under the Act (1) for the birth of a child, (2) for placement with the Employee of a child for adoption or foster care, (3) to care for the Employee’s spouse, child or parent with a serious health condition or (4) for a serious health condition that makes the Employee unable to perform the functions of Employee’s job. (j) For purposes of determining an Employee’s eligibility to participate and vesting, Hours of Service shall include Hours of Service with a company heretofore or hereafter merged or consolidated or otherwise absorbed by a Plan Sponsor, or all or a substantial part of whose assets or business have been or shall be acquired by a Plan Sponsor (hereafter a “Predecessor Company”): (1) if a Plan Sponsor continues to maintain a pension plan of such Predecessor Company; or (2) if, and to the extent, such employment with the Predecessor Company is required to be treated as employment with a Plan Sponsor under regulations prescribed by the Secretary of the Treasury; or (3) if, and to the extent, granted by the board of directors of a Plan Sponsor in its sole discretion effected on a non-discriminatory basis as to all persons similarly situated consistent with Code Section 401(a)(4) and the Treasury Regulations promulgated thereunder. 9 (k) For purposes of determining a Participant’s benefit, Hours of Service may also include Hours of Service with a Predecessor Company to the extent granted by the board of directors of the Primary Sponsor in its sole discretion, effected on a non-discriminatory basis as to all persons similarly situated consistent with Code Section 401(a)(4) and the Treasury Regulations promulgated thereunder. (l) Effective December 12, 1994, Hours of Service will be credited with respect to qualified military service in accordance with Code Section 414(u) and applicable Treasury regulations promulgated thereunder. 1.32 “Investment Committee” means a committee which may be established to direct the Trustee with respect to investments of the Fund. 1.33 “Investment Manager” means a Fiduciary, other than the Trustee, the Plan Administrator or a Plan Sponsor, which may be appointed by the Primary Sponsor: (a) who has the power to manage, acquire, or dispose of any assets of the Fund or a portion thereof; and (b) who is (1) is registered as an investment adviser under the Investment Advisors Act of 1940; (2) is not registered as an investment adviser under such Act by reason of paragraph (1) of Section 203A(a) of such Act, is registered as an investment adviser under the laws of the State (referred to in paragraph (1) of Section 203A(a) of such Act) in which it maintains its principal office and place of business, and, at the time the Fiduciary last filed the registration form most recently filed by the Fiduciary with such State in order to maintain the Fiduciary’s registration under the laws of such State, also filed a copy of such form with the Secretary of Labor; (3) is a bank, as defined in such Act; or (4) is an insurance company qualified to perform investment advisory services under the laws of more than one state; and (c) who has acknowledged in writing that he is a Fiduciary with respect to the Plan. 1.34 “Named Fiduciary” means only the following: (a) the Plan Administrator; (b) the Trustee; (c) the Investment Committee; 10 (d) the Investment Manager; and (e) the Appeals Fiduciary. 1.35 “Normal Fund Payment” means: (a) In the case of a Participant who is not married on the date payments to the Participant are to commence under the terms of the Plan, a single life annuity, payable in monthly installments; (b) In the case of a Participant who is married on the date payments are to commence under the terms of the Plan, a joint and survivor annuity, payable in monthly installments, which is an immediate annuity for the life of the Participant with a survivor annuity for the life of his spouse which is fifty percent (50%) of the amount of the annuity payable during the joint lives of the Participant and his spouse and which is the Actuarial Equivalent of a single life annuity; (c) In the case of a Participant who dies while married before payments are to commence under the terms of the Plan, an immediate single life annuity, payable in monthly installments for the life of his spouse, which is fifty percent (50%) of the amount of the annuity which would have been payable during the joint lives of the Participant and his spouse and which is the Actuarial Equivalent of a single life annuity if: (1) In the case of a Participant who dies on or after the date on which the Participant attains the earliest retirement age under the Plan, the Participant had retired with a Normal Fund Payment on the date of his death; or (2) In the case of a Participant who dies before the date on which the Participant would have attained the earliest retirement age under the Plan, the Participant had: (A) Separated from service on his date of death (unless the Participant had earlier separated from service); (B) Survived to the earliest retirement age under the Plan; (C) Retired with a Normal Fund Payment at the earliest retirement age under the Plan; and (D) Died on the day after the date on which he would have attained the earliest retirement age under the Plan. (d) Notwithstanding anything contained in this Section, if the Actuarial Equivalent of the Participant’s vested Accrued Benefit, expressed as a lump sum payment, is $5,000 or less, a lump sum payment in cash. Effective March 27, 2005, in the event of a mandatory distribution made on or after March 28, 2005,greater than $1,000, if the Participant does not elect, in accordance 11 with Plan Sections 6.2(d) and 6.2(e), to have such distribution paid directly to an Eligible Retirement Plan specified by the Participant in a direct rollover, or consent to receive the distribution directly, then the Plan Administrator may elect to leave the Participant’s Accrued Benefit in the Plan until the earlier of (i) the Participant’s Normal Retirement Date, or (ii) the time the Plan Administrator pays the distribution in a direct rollover to an individual retirement plan designated by the Plan Administrator. Any annuity may be purchased from an insurance company designated by the Plan Administrator in writing to the Trustee, and may be distributed to the Participant, his spouse or his Beneficiary, as the case may be.The distribution shall be in full satisfaction of the benefits to which the Participant, his spouse or his Beneficiary is entitled under the Plan. 1.36 “Normal Retirement Age” means the date on which the Participant has attained age 65 and has completed five (5) years of Credited Service, or in the case of an Employee who becomes a Participant after age 60, the fifth anniversary of the date on which he becomes a Participant. 1.37 “Normal Retirement Date” means the first day of the month coinciding with or next following the date on which a Participant attains Normal Retirement Age and actually retires. 1.38 “Participant” means any Employee or former Employee who has become a participant pursuant to Plan Section 2 and who has not received a full distribution from the Plan of his Accrued Benefit. 1.39 “PBGC” means the Pension Benefit Guaranty Corporation. 1.40 “Plan” means the Morrison Retirement Plan. 1.41 “Plan Administrator” means the Primary Sponsor or any person designated by the Primary Sponsor to serve in this capacity. 1.42 “Plan Sponsor” means individually the Primary Sponsor and each Affiliate or other entity which has adopted the Plan. 1.43 “Plan Year” means the period commencing July 1 and ending June 30 each Year. 1.44 “Primary Sponsor” means Ruby Tuesday, Inc. or its successor in interest. 1.45 “Qualified Optional Survivor Annuity” means a joint and survivor annuity elected under Section 6.2(b) (which is the Actuarial Equivalent of the Participant’s vested Accrued Benefit and as to which the Participant’s spouse is his Beneficiary), payable in monthly installments, which is an immediate annuity for the life of the Participant with a survivor annuity for the life of his spouse which is 75% of the amount of the annuity payable during the joint lives of the Participant and his spouse. 1.46 “Retirement Date” means Normal Retirement Date, Early Retirement Date, Deferred Retirement Date or Disability Retirement Date. 12 1.47 “Social Security Maximum Taxable Wage Base” means the maximum taxable wage base under Code Section 3121(a)(1) as of the Participant’s termination of employment expressed as an annual amount. 1.48 “Trust” means the trust established under an agreement between the Primary Sponsor and the Trustee to hold the Fund. 1.49 “Trustee” means the trustee under the Trust. 1.50 “Vesting Service” means each calendar year during which an Employee has completed no less than 1,000 Hours of Service.Notwithstanding anything contained herein to the contrary, Vesting Service shall not include service in years prior to the calendar year in which the Employee attained age 18. SECTION 2 ELIGIBILITY 2.1 General Rule. Each Eligible Employee shall become a Participant as of the January 1 or the July 1 following the later of (a) the date on which the
